1 November 3, 2011 BancAnalysts Association of Boston 2011 Conference 2 Forward-Looking Statements This presentation contains statements that relate to the projected performance of Zions Bancorporation and elements of or affecting such performance, including statements with respect to the beliefs, plans, objectives, goals, guidelines, expectations, anticipations and estimates of management.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. 3 Agenda Overview of Zions Key Performance Drivers –Capital –Revenue –Credit Quality Outlook Summary 4 A Collection of Great Banks Asset and deposit balances as of 3Q 2011 §$51.5 billion in assets as of 9/30/2011 §$3.1 billion market capitalization as of 11/1/2011 5 Multi-Bank Model Competitive Strengths §Superior lending capacity relative to community banks §Superior local customer access to bank decision makers relative to big nationals §Sharing best practices among banks –CEOs & division managers meet frequently §Community bank feel - local marketing and branding §Centralization of processing and other non-customer facing elements of the business §Established market-leading small business lender –Leading SBAand small business lender –Superior treasury management products & services (Greenwich survey) §Strategic local “ownership” of market opportunities and challenges 6 Small Business Banking: National Awards: •Overall Satisfaction •Overall Treasury Management Regional Awards: •Overall Satisfaction - West •Overall Satisfaction - Treasury Management - West What Others Say About Us 2010 Greenwich Excellence Awards in Small Business and Middle Market Banking Middle Market Banking National Awards: •Overall Satisfaction •Relationship Manager Performance •Credit Policy •Overall Treasury Management •Accuracy of Operations •Customer Service •Treasury Product Capabilities •Treasury Sales Specialist Performance Regional Awards: •Overall Satisfaction - West •Overall Satisfaction - Treasury Management - West 7 *Includes home equity, construction and other consumer real estate, bankcard and other revolving plans, FDIC and other loan types. Strong Focus on Business Banking - Loan Mix Loan Portfolio as of 3Q11 §Commercial and CRE Loans: 79% §Retail & Other Loans: 21% Change in portfolio composition since December 2007 8 Agenda Overview of Zions Key Performance Drivers –Capital –Revenue –Credit Quality Outlook Summary 9 Tier 1 Common + Reserves as a Percentage of Risk-Weighted Assets Note: Peer group includes U.S. regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB. Reserves include loan loss reserve plus reserve for unfunded lending commitments. Source: Zions , company documents as of 3Q11; Peers, SNL as of 2Q11. Capital Ratios as of 3Q11: §Tier 1 Common: 9.5% §Tier 1 Risk-Based: 16.0% §Total Risk-Based: 18.0% 10 Comparatively Stronger Loan Loss Coverage Source: Zions , company documents as of 3Q11; Peers, SNL as of 2Q11. Annualized charge-off ratio. Reserves include loan loss reserve plus reserve for unfunded lending commitments. 11 Capital Structure Cost Savings Opportunities: 2011-2015 Targeted Capital Issue - Repayment or Refinance ($ in millions, except per share figures) Earliest Call or Maturity Date AFTER- Tax Rate Marginal Savings to EPS Cumulative Savings to EPS Cumulative Principal Outstanding Series D Preferred Stock (TARP ~6.7% rate, including warrant accretion) To Be Determined 6.7% Series B Trust Preferred (8.0% rate) Currently
